PER CURIAM.
The respondent was convicted on a guilty plea in the United States District Court for the District of Massachusetts of knowingly making and subscribing an untrue and incorrect income tax return for the calendar year of 1971 in violation of Title 26, United States Code, Section 7206(1).
The return reported taxable income for the calendar year 1971 in the amount of $32,201.91. The information to which respondent entered a guilty plea charged respondent well knew the taxable income for the year to be in the amount of $83,719.47. The offense for which respondent was convicted is a felony.
This conviction has been brought to the attention of the court by the president of the Kentucky Bar Association in accordance with RAP 3.320.
The response attempts to characterize the facts of the case as constituting a misdemeanor. We are not disposed to accept respondent’s argument and hold that the facts constitute a felony as charged. Cf. Kentucky Bar Association v. Pope, Ky., 549 S.W.2d 296 (1976). Accordingly we forthwith disbar the respondent and direct him to pay the costs of these proceedings.
It is so ordered.
All concur.